        Case 1:21-mj-00141-RMM Document 8-2 Filed 03/17/21 Page 1 of 2




                                                        U.S. Department of Justice

                                                        Channing D. Phillips
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530


                                                     March 17, 2021

VIA EMAIL @ carlos_vanegas@fd.org
Carlos Vanegas, Esq.
625 Indiana Ave, NW
Suite 500
Washington, DC 20004

       Re:       United States v. Andrew Ryan Bennett, 21-MJ-141

Dear Counsel:

       This memorializes that the United States Attorney’s Office for the District of Columbia
provided you preliminary discovery comprising the following materials transmitted on the
following date:

       March 17, 2021 (via USAfx)

             •   One folder containing 822MB of data, comprising:
                    o 18 zip files of photos and videos of content from iPhone 11 (serial number
                                           )
                    o 13 .pdfs (FBI 302s and paperwork related to recovery of evidence from
                        iPhone, arrest of Mr. Bennett, execution of search warrants, evidence
                        collected from premises search, diagram of premises searched)
                    o 49 .jpgs of photos from premises search

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.
        Case 1:21-mj-00141-RMM Document 8-2 Filed 03/17/21 Page 2 of 2




        The preliminary discovery provided is unencrypted. Please contact me if you have any
issues accessing the information, and to confer regarding pretrial discovery as provided in Fed.
R. Crim. P. 16.1.

       Additional materials will be provided after the entry of a Protective Order in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that the defense provide the government with the appropriate written notice if the defense
plans to use one of the defenses referenced in those rules. Please provide any notice within the
period required by the Rules or allowed by the Court for the filing of any pretrial motions.

       I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                     Sincerely,


                                                     /s/ Seth Adam Meinero__________
                                                     SETH ADAM MEINERO
                                                     Trial Attorney
                                                     Detailee
                                                     United States Attorney’s Office
                                                       for the District of Columbia
                                                     Federal Major Crimes Section
                                                     555 4 th Street, N.W.
                                                     Washington, DC 20530
                                                     202-252-5847
                                                     Seth.Meinero@usdoj.gov




                                                2
